                Case 1:20-cv-00651-GLS-DJS Document 39 Filed 07/02/20 Page 1 of 2




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2608

                                                          July 1, 2020

       VIA ECF

       Honorable Daniel J. Stewart
       United States Magistrate Judge
       United States District Court
       Northern District of New York
       James T. Foley - U.S. Courthouse
       445 Broadway
       Albany, NY 12207-2924

       Re:      Soos v. Cuomo, et. al
                Northern District of New York
                20-CV-0651 (GTS) (DJS)

       Dear Judge Stewart:

              On June 30, 2020, counsel for the defendants accepted electronic service of the summons
       and complaint in the above-referenced action on behalf of all defendants. Pursuant to a
       discussion among all counsel, the parties have agreed to extend defendants’ time to respond to
       the complaint to September 15, 2020.

              If this schedule is acceptable to the court, the parties respectfully request that the Rule 16
       conference scheduled for September 9, 2020, and the deadline by which to submit a proposed
       Civil Case Management Plan and exchange mandatory disclosures, Dkt. No. 4, be adjourned to
       September 30, 2020.

                Thank you for your consideration of this matter.




                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
      Case 1:20-cv-00651-GLS-DJS Document 39 Filed 07/02/20 Page 2 of 2

July 1, 2020
Page 2


                                         Respectfully yours,

                                         s/ Adrienne J. Kerwin

                                         Adrienne J. Kerwin
                                         Assistant Attorney General
                                         Bar Roll No. 105154
                                         Adrienne.Kerwin@ag.ny.gov



cc (via ECF): Christopher A. Ferrara
              Michael McHale
              Melanie V. Sadok
              Ellen Parodi
